DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s amendment filed on 01/19/2021, has been entered and carefully considered.  Claims 1, 28, 54 and 56 are amended, and claims 2-25, 27, 29-36, 38-39, 41-53, 55 and 57-70 have been canceled. Claims 1, 26, 28, 37, 40, 54 and 56 are currently pending.

Response to Arguments
3	Applicant’s arguments, filed on 1/19/2021, pages 3-9, with respect to claim 1 have been fully considered but they are not persuasive.
Applicant argues with respect to claim 1 that (1) Park’s “provisional application No. 62/221,165 and the provisional application No. 62/232,409 only disclose the features, which basically correspond to the paragraphs [0140]-[0152] of Park”, but not the “(1) LBT type (25 us LBT)”; (2) Park fail to disclose at least the following features defined in claim 1: "wherein, a starting location of the PUSCH is at 25 us in symbol 0, or, symbol 1, or completely determined by the moment at which the LBT or CCA is executed successfully". Examiner respectfully disagrees.

Regarding the first argument, Examiner notes, both Park’s provisional application No. 62/221,165 and No. 62/232,409 disclose “(1) LBT type… B: (Before PUSCH is transmitted) short duration CCA (PUSCH is transmitted according to a CCA result)”, which is adequately support and enable the disclosure in the later filed application US 2019/0150170, including Park [0154] “(1) LBT type (25 us LBT)”. 

Regarding the second argument, applicant further argues that Park [0144] PUSCH can be transmitted according to a CCA result… even if the CCA result is that the CCA is performed successfully, Park only discloses that after the CCA is performed successfully, the UE is allowed to transmit the PUSCH, but fails to disclose the starting location of PUSCH at 25 us in symbol 0 or symbol 1).
Claim 1 recites “wherein, a starting location of the PUSCH is at 25 us in symbol 0, or, symbol 1, or completely determined by the moment at which the LBT or CCA is executed successfully”. Examiner notes, the limitation “wherein, a starting location of the PUSCH is at 25 us” is in an alternative form, therefor, at most, only one of the items need be taught in a reference to meet the limitations of the claims.
As presented in the office action, Park [0107-0109, 0152] describes “it may be able to configure the UE to transmit PUSCH by performing CCA on a single CCA slot only with a prescribed frame interval”. As shown in Fig. 7, which corresponding to the provisional document No. 62/221165, page 43, Figure 25, describe “a time period during which a communication node succeeding in channel access (CCA executed successfully) may continue transmission, and an idle period being at least 5% of the channel occupancy time, and CCA is defined as an operation for monitoring a channel 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




4.	Claims 1, 26, 28, 37, 54 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Gaal et al. (US Pat. Pub. No. US 2016/0100407) hereinafter Gaal, in view of Park et al. (US Pat. Pub. No. US 2019/0150170) hereinafter Park.

Regarding Claim 1, Gaal teaches a method for sending a physical uplink shared channel (PUSCH), applied to a first communication node ([Para. 0087] Fig. 1, a technique for transmitting sounding reference signals (SRSs) over an unlicensed radio frequency spectrum band. These techniques may allow the UE to maintain control of the unlicensed radio frequency spectrum band for SRS and PUSCH transmissions), the method comprising: 
contending for a right to use an unlicensed carrier according to a listen before talk (LBT) or a clear channel assessment (CCA) detection ([Para. 0009, 0071-0072, 0095] the unlicensed radio frequency spectrum band may include a radio frequency spectrum ; and when the contention for the right to use the unlicensed carrier is successful, sending PUSCH on the unlicensed carrier ([Para. 0113-0114, 0119-0120] Fig. 7, the base station 710 may transmit to the UE 715 an indication of a set of one or more uplink interlaces of the unlicensed band 720 including a PUSCH interface (i.e., PUSCH resource block [0102]) allocated for a sounding reference signal. At block 735, the UE 715 may contend for access to the unlicensed radio frequency spectrum band. Upon winning contention for access to the unlicensed radio frequency spectrum band, the UE 715 may transmit the sounding reference signal 740 to the base station 705, over the indicated set of one or more uplink interlaces).
Gaal does not disclose wherein, a starting location of the PUSCH is at 25 us in symbol 0, or, symbol 1, or completely determined by the moment at which the LBT or CCA is executed successfully. 
Park teaches wherein, a starting location of the PUSCH is at 25 us in symbol 0, or, symbol 1, or completely determined by the moment at which the LBT or CCA is executed successfully ([Para. 0107-0109, 0152] describes “it may be able to configure the UE to transmit PUSCH by performing CCA on a single CCA slot only with a prescribed frame interval”. As shown in Fig. 7, which corresponding to the provisional document No. 62/221165, page 43, Figure 25, describe “a time period during which a communication node succeeding in channel access (CCA executed successfully) may 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of CCA procedure from Gaal and the starting position of PUSCH transmission at 25 us from Park to improve transmission reliability. 

Regarding Claim 26, the combination of Gaal and Park, Gaal further teaches, wherein a location for executing the LBT or CCA detection comprises one of the following:

Fig. 7, describe the time location configuration module 1155 of a UE receive an indication of an indication of a symbol of an uplink subframe (i.e., scheduling subframe) of a resource block of PUSCH in which the sounding reference signal is to be transmitted. In some examples, the indication of the symbol may include an indication of one or more of a first symbol of the uplink subframe or a last symbol of the uplink subframe. The resource block of the set of one or more uplink interlaces, based at least in part on a location of the resource block).
first s OFDM symbols in the subframe or the scheduling subframe or the time slot;
last k1 OFDM symbols in the previous subframe of the subframe or the scheduling subframe and first s1 OFDM symbols in the subframe or the scheduling subframe; or
last k1 OFDM symbols in the previous time slot of the time slot and first s1 OFDM symbols in the time slot,
wherein k, s, k1 or s1 is a positive integer and the k or the s is 1 or 2, or the k1 or the s1 is 1. 

Regarding Claim 28, the combination of Gaal and Park, Gaal further teaches further comprising: when LBT or CCA is successfully executed on a last OFDM symbol 
when the LBT or CCA is successfully executed on a last OFDM symbol in the previous time slot of the time slot, sending the PUSCH and the SRS on the time slot, 
wherein a transmission starting moment of the PUSCH comprises a first OFDM symbol in the schedulinq subframe or the time slot; or 
wherein the location for sending the SRS comprises a last OFDM symbol in the scheduling subframe or the time slot.  ([Para. 0117-0119, 0152-0154] Fig. 7, UE 715 may contend for access to the unlicensed radio frequency spectrum band. Upon winning contention for access to the unlicensed radio frequency spectrum band in the 365 of the subframe, where an uplink CCA procedure performed by UE [0095-0099]. In some examples, the indication of the symbol may include an indication of one or more of a first symbol of the uplink subframe or a last symbol of the uplink subframe for sending the PUSCH and sounding reference signal).

Regarding Claim 37, the combination of Gaal and Park, Gaal further teaches further comprising: after the LBT or CCA is successfully executed on the last OFDM symbol in the previous subframe of the scheduling subframe ([Para. 0119-0120] the UE may contend for access to the unlicensed radio frequency spectrum band. UE may performed an uplink CCA (UCCA) procedure during a portion of the subframe 330 as shown in Fig. 3 [0099]. Upon winning contention for access to the unlicensed radio frequency spectrum band, the UE 715 may transmit the sounding reference signal 740 
sending, by first UE or UE group, the PUSCH on the scheduling subframe and sending, by second UE or UE group, the SRS on a last symbol in the scheduling subframe or a candidate subframe; or, 
sending, by first UE or UE group, the PUSCH on the scheduling subframe or the candidate subframe and sending, by second UE or UE group, the SRS on the last symbol of the subframe; or 
sending, by first UE or UE group, the PUSCH on the scheduling subframe or the candidate subframe and sending, by the first UE or UE group, the SRS on the last symbol of the subframe; or 
sending, by first UE or UE group, the PUSCH on the scheduling subframe or the candidate subframe and sending, by both second UE or UE group and the first UE or UE group, the SRS on the last symbol of the subframe; or 
sending, by first UE or UE group, the PUSCH on the scheduling subframe and sending, by second UE or UE group, the SRS on a first symbol in the scheduling subframe or the candidate subframe; or 
sending, by first UE or UE group, the PUSCH on the scheduling subframe or the candidate subframe and sendinq, by second UE or UE group, the SRS on the first symbol of the subframe; or 

sending, by first UE or UE group, the PUSCH on the scheduling subframe or the candidate subframe and sending, by both second UE or UE group and the first UE or UE group, the SRS on the first symbol of the subframe.  ([Para. 0078, 0082, 0158] Fig. 1, UEs 115 which are in a closed subscriber group (CSG), may perform uplink (UL) transmissions to a base station 105. The UL transmissions may include transmissions of data, which data may be transmitted over a physical uplink shared channel (PUSCH) and may also include the transmission of a sounding reference signal (SRS). The UEs 115 may determine that whether UE is scheduled to transmit the sounding reference signal or PUSCH during the frame. [Para. 0113-0117, 0119, 0154] Fig. 7, base station may transmit to the UE an indication of a set of one or more uplink interlaces of the unlicensed radio frequency spectrum band, which uplink interlaces are allocated for a sounding reference signal (i.e., scheduling the UEs  In some examples, the scheduled uplink subframe indicated in the indications 720 may be a first uplink subframe or a last uplink subframe of an uplink transmission period (e.g., subframe SF7 or SF9 in FIG. 3), in which the sounding reference signal is to be transmitted/received. In some example, the UE 115 may be allocated a PUSCH during a frame, but may not need to transmit a sounding reference signal on the PUSCH).
Regarding Claim 54, the combination of Gaal and Park, Gaal further teaches wherein at least one of a time-domain location for executing the LBT or CCA detection, a frequency-domain location for executing the LBT or CCA detection, or the   ([Para. 0106-0109, 0114] Fig. 6, the UE received indication of a set of one or more uplink interlaces 620, and may configure a sounding reference signal for transmission over the indicated set of one or more uplink interlaces of the unlicensed radio frequency spectrum band. The uplink interlaces may be in time domain or frequency domain. [Para. 0104-0105] Fig. 5 shows a diagram 500 of a resource block 505, in accordance with aspects of the present disclosure. In some examples, the resource block may be reference to Fig. 4, may be in time domain or frequency domain including resource elements spanning fourteen OFDM symbols (numbered 0 through 13), two slots such as first time slot 520 and second time slot 525, a subframe 530, and twelve frequency subcarriers (subcarriers) spanning a bandwidth (BW).

Regarding Claim 56, the claim is interpreted and rejected for the same reason as set forth in claim 1 as being unpatentable over Gaal in view of Park. Gaal further teaches A device for sending an sounding reference signal (SRS), arranged in a first communication node, and the device comprising a processor and a memory storing computer-readable operation instructions, wherein when the computer- readable operation instructions in the memory are run, the processor ([Para. 0134-0135] Fig. 10 shows an apparatus 1015 of one or more UEs 115 (first communication node) for use in wireless communication. The apparatus 1015 may include a processor and instructions .
  
8.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Gaal in view of Park as applied to claim 37 above, and further in view of Kusashima et al. (Pat. Pub. No. US 2018/0227953) hereinafter Kusashima.

Regarding Claim 40, the combination of Gaal and Park, Gaal further teaches before sending, by the second UE or UE group, the SRS, executing the LBT or CCA detection ([Para. 0110] Figs. 1 and 2, a group of UEs 115 and 215-218 may contend for access to the unlicensed radio frequency spectrum band by executing LBT before sending the SRS).
The combination of Gaal and Park does not disclose wherein determining not to execute the LBT or CCA detection executed for SRS sending of the second UE or UE group, comprises one of the following: determining whether to send the SRS or not according to an indication of the eNB on each subframe or time slot.
Kusashima teaches further comprising: before sending, by the second UE or UE group, the SRS, executing the LBT or CCA detection; or, making no execution of the LBT or CCA detection, 
wherein determining not to execute the LBT or CCA detection executed for SRS sending of the second UE or UE group ([Para. 0211, 0222, 0231] the terminal device may determine that performs no uplink LBT before a transmission of the SRS)

or,
 determining as a default to send the SRS on the candidate subframe or time slot and determining the subframe or time slot for sending the SRS according to the indication of the eNB or tricerinq of new siqnalinq.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching for transmitting a sounding reference signal from Gaal and not to perform LBT before transmission of SRS from Kusashima to improve transmission efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190342915, Kim et al. discloses Method for transmitting uplink signal and apparatus supporting method in wireless communication system supporting non-licensed band.

US 20170359808, Dinan et al. discloses Listen before talk procedure in a wireless device and wireless network.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358.  The examiner can normally be reached on M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER K MAK/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413